SILAK, Judge,
specially concurring:
The admission of the so-called background testimony by the police officer about the surveillance of a methamphetamine lab was error because that testimony was irrelevant to any issue in the case. I believe, however, that the admission of the testimony was harmless error, because there was no reasonable possibility that the testimony contributed to the conviction. I.C.R. 52; State v. Sharp, 101 Idaho 498, 507, 616 P.2d 1034, 1043 (1980). Here, the evidence of the sale of marijuana was substantial, and the police officer testified on cross-examination that the methamphetamine lab surveillance had nothing to do with Walker.